       Case 1:19-cv-03874-GBD Document 10 Filed 07/29/19 Page 1 of 2


                      KESTENBAUM, DANNENBERG & KLEIN, LLP
                                    ATTORNEYS AND COUNSELORS AT LAW
                                       260 MADISON AVENUE • 17th FLOOR
                                          NEW YORK, NEW YORK 10016
                                        (212) 486-3370 • Fax: (212) 486-3371
                                                 www.kdklaw.com

Jeffrey C. Dannenberg, Esq.                                                                    Connecticut Office:
Member of NY and CT Bars                                                                       55 Greens Farms Road
Email: jdannenberg@kdklaw.com                                                                    Westport, CT 06880
                                                                                                     (203) 319-9600




                                                                               July 29, 2019

VIA ECF FILING

Honorable George B. Daniels
United States District Court, S.D.N.Y.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 11A
New York, NY 10007

                    Re:         Trans Commodities, Inc. v. Rashid Temirbulatovich Sarsenov, et
al.
                                S.D.N.Y. Case No. 19 Civ. 3874 (GBD)
                                Request for Adjournment of Initial Pretrial Conference

Dear Judge Daniels:

                 I am the attorney of record for plaintiff in the above-referenced action, the
Complaint in which was filed via ECF on April 30, 2019, and the Summons in which was
issued on May 6, 2019. By Order dated May 1, 2019 (ECF No. 7), the Court scheduled
an Initial Pretrial Conference for August 13, 2019 at 9:30 am.

                  The defendants in this action include both individuals and business
entities, all residing or based in the Republic of Kazakhstan. To date, service has not
been made on any of the defendants (and, therefore, no appearance have been made by
any opposing counsel), largely because there have been a number of communications,
which are ongoing, between intermediaries for plaintiff and the principal defendant, Mr.
Sarsenov, in an effort to resolve the entire dispute.

                Based upon the foregoing, and our not yet having obtained jurisdiction
over any of the defendants, it is respectfully requested that the date and time of the Initial
Pretrial Conference be postponed for at least ninety (90) days, in order to allow plaintiff
either to resolve the dispute through its continued efforts to communicate with the
principal defendant or by our effecting service in a manner permitted under FRCP Rule
4(f) (it being noted that the 90-day limit for service under Rule 4(m) does not apply in
         Case 1:19-cv-03874-GBD Document 10 Filed 07/29/19 Page 2 of 2


KESTENBAUM, DANNENBERG & KLEIN, LLP

Honorable George B. Daniels
July 29, 2019
 - page 2 of 2 -



instances, such as is here the case, where each of the defendants resides and is located outside the
United States.

               No prior request has been made for an adjournment of the Initial Pretrial
Conference.

                                                             Respectfully yours,

                                                             Jeffrey C. Dannenberg
                                                             Jeffrey C. Dannenberg
